       Case 1:21-cr-00094-VEC Document 7 Filed 02/12/21 Page 1 ofSDNY
                                                          USDC    1
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                             DATE FILED: 2/12/2021
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :      21-CR-94 (VEC)
                                                                     :
                                                                     :         ORDER
 CORNELL NEILLY,                                                     :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 11, 2021, the parties requested an arraignment be scheduled in

this matter;

        IT IS HEREBY ORDERED that an arraignment is scheduled for Wednesday, February

24, 2021, at 11:00 A.M.

        IT IS FURTHER ORDERED that due to the high number of COVID-19 cases in New

York City, the Court prefers to hold the hearing by video conference using the Court Call

platform. An order with additional details about the Court Call platform will be entered a few

days before the hearing.

        IT IS FURTHER ORDERED that Mr. Neilly must either notify the Court that he does not

consent to appearing by way of video or file a waiver of in person appearance by no later than

Thursday, February 18, 2021.



SO ORDERED.
                                                              _________________________________
Date: February 12, 2021                                             VALERIE CAPRONI
      New York, NY                                                  United States District Judge
